Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on April 5, 2022.
Claims 1-20 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Amendments to the Specification
Examiner notes that the amendments to the specification are entered.  These amendments address formalities only and do not alter the scope of the disclosure in any way.  Therefore, there is no objection to these amendments for introducing new matter.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments have distinguished over the prior art of record.  By narrowing the independent claims to expressly recite that the trash collection device is an Internet of Things devices, a GPS system, but most importantly the feature of the trash collection device including a trough system, arranged on an opposite side to a side having the opening to receive the class of trash, configured for an outward sweep for emptying trash directly and automatically to a garbage pickup vehicle, Applicant has recited a combination of features that is distinguishable over the prior art of record as well as other prior art.  While it is true that there are prior art references that do disclose a trash collection vehicle collecting different streams of trash or recycling into different components on the vehicle from the trash collection bin (see, e.g., Holder et al., US 6,309,164; Peshkin, US 5,413,448; and Carson, US 5,222,853), none of these references expressly recites a trash collection bin with the features recited in the instant application.  The primary reference, Wadden, is the closest prior art regarding the feature of the collection bin.  While Wadden does have a chute or trough-like feature that empties the trash (see Figure 5 feature 80; see also ¶ 33) into a bin (see Figure 5 feature 20; see also ¶ 33), Wadden never expressly discloses any removal to a garbage collection vehicle, let alone a direct and automatic sweep and emptying to the vehicle (see, e.g., the instant application’s Figure 8).  Likewise, while it is not novel for a complex multistream waste collection bin to be connected to the internet (see prior art of record reference Sundstrom) or even to be an Internet of Things device (see Mungo, WO 2019/102440), neither of these references expressly disclose the trough system or the multiplicity of features currently recited in the independent claims as amended.  Thus, because the claims distinguish over the prior art of record and there are no other rejections outstanding, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627